Case 21-03007-sgj Doc 19-13 Filed 06/01/21   Entered 06/01/21 22:37:43   Page 1 of 7




                   EXHIBIT 13
          Case 21-03007-sgj Doc 19-13 Filed 06/01/21                    Entered 06/01/21 22:37:43      Page 2 of 7




From:                                     John A. Morris
Sent:                                     Sunday, April 25, 2021 5:45 AM
To:                                       'Lauren Drawhorn'; Zachery Annable
Cc:                                       Gregory V. Demo; Hayley R. Winograd; Jeff Pomerantz
Subject:                                  RE: Highland: Proposed Scheduling Orders for HCMS and HCRE


Lauren,

The Debtor believes these purported defenses are specious and will not consent to the amendment of the pleadings for
this purpose.

Regards,

John


John A. Morris
Pachulski Stang Ziehl & Jones LLP
Direct Dial: 212.561.7760
Tel: 212.561.7700 | Fax: 212.561.7777
jmorris@pszjlaw.com
vCard | Bio | LinkedIn




Los Angeles | San Francisco | Wilmington, DE | New York | Houston




From: Lauren Drawhorn [mailto:lauren.drawhorn@wickphillips.com]
Sent: Thursday, April 22, 2021 5:03 PM
To: John A. Morris; Zachery Annable
Cc: Gregory V. Demo; Hayley R. Winograd; Jeff Pomerantz
Subject: RE: Highland: Proposed Scheduling Orders for HCMS and HCRE

John,

We intend to add a condition subsequent defense and that the notes are ambiguous. We determined these additional
defenses are applicable through our continued investigation in connection with our upcoming written discovery.

Lauren

Lauren K. Drawhorn
Partner | Wick Phillips
Direct: 817.984.7423
Email: lauren.drawhorn@wickphillips.com



                                                                    1
          Case 21-03007-sgj Doc 19-13 Filed 06/01/21                    Entered 06/01/21 22:37:43   Page 3 of 7

From: John A. Morris
Sent: Wednesday, April 21, 2021 6:35 PM
To: Lauren Drawhorn ; Zachery Annable
Cc: Gregory V. Demo ; Hayley R. Winograd ; Jeff Pomerantz
Subject: RE: Highland: Proposed Scheduling Orders for HCMS and HCRE

Lauren,

What are the defenses you propose to add and why were they not previously asserted?

Regards,

John


John A. Morris
Pachulski Stang Ziehl & Jones LLP
Direct Dial: 212.561.7760
Tel: 212.561.7700 | Fax: 212.561.7777
jmorris@pszjlaw.com
vCard | Bio | LinkedIn




Los Angeles | San Francisco | Wilmington, DE | New York | Houston




From: Lauren Drawhorn [mailto:lauren.drawhorn@wickphillips.com]
Sent: Wednesday, April 21, 2021 5:43 PM
To: Zachery Annable
Cc: Gregory V. Demo; Hayley R. Winograd; John A. Morris
Subject: RE: Highland: Proposed Scheduling Orders for HCMS and HCRE

Zachery,

We would like to amend our answers in the HCMS and HCRE adversaries to add two additional defenses. Will you
consent to allow us to file amended answers under FRCP 15(a)(2)/FRBP 7015?

Lauren

Lauren K. Drawhorn
Partner | Wick Phillips
Direct: 817.984.7423
Email: lauren.drawhorn@wickphillips.com


From: Zachery Annable <zannable@haywardfirm.com>
Sent: Thursday, March 11, 2021 12:15 PM
To: Hayley R. Winograd <hwinograd@pszjlaw.com>; Lauren Drawhorn <lauren.drawhorn@wickphillips.com>; John A.
Morris <jmorris@pszjlaw.com>

                                                                    2
          Case 21-03007-sgj Doc 19-13 Filed 06/01/21                   Entered 06/01/21 22:37:43             Page 4 of 7
Cc: Gregory V. Demo <GDemo@pszjlaw.com>; Zachery Annable <zannable@haywardfirm.com>
Subject: RE: Highland: Proposed Scheduling Orders for HCMS and HCRE

Lauren—

I’m following up on Hayley’s email (below). Have you had a chance to review the minor revisions to the stipulations and
the proposed orders? Please also note that I’ll need to add the hearing time for trial docket call (1:30 p.m. CT) to the
stipulations and orders. Thank you.

Zachery Z. Annable
Hayward PLLC
10501 N. Central Expressway, Suite 106
Dallas, Texas 75231
(972) 755-7108 (Direct)
(972) 755-7108 (Fax)
Email: ZAnnable@HaywardFirm.com




IMPORTANT/CONFIDENTIAL: This message from the law firm of Hayward PLLC is privileged, confidential and exempt
from disclosure under applicable law. If you are not the intended recipient (or authorized to act on behalf of the intended
recipient) of this message, you may not disclose, forward, distribute, copy, or use this message or its contents. If you have received
this communication in error, please notify us immediately by return e-mail and delete the original message from your e-mail
system. Thank you.

 Please consider the environment before printing this e-mail.


From: Hayley R. Winograd <hwinograd@pszjlaw.com>
Sent: Tuesday, March 9, 2021 4:00 PM
To: 'Lauren Drawhorn' <lauren.drawhorn@wickphillips.com>; John A. Morris <jmorris@pszjlaw.com>
Cc: Gregory V. Demo <GDemo@pszjlaw.com>; Zachery Annable <zannable@haywardfirm.com>
Subject: RE: Highland: Proposed Scheduling Orders for HCMS and HCRE

Lauren, attached are some additional revisions to the stipulations, along with proposed orders approving the
stipulations. If these look good to you, we will finalize and file.

Regards,
Hayley

Hayley R. Winograd
Pachulski Stang Ziehl & Jones LLP
Tel: 212.561.7700 | Fax: 212.561.7777
hwinograd@pszjlaw.com


                                                                  3
          Case 21-03007-sgj Doc 19-13 Filed 06/01/21                    Entered 06/01/21 22:37:43         Page 5 of 7




Los Angeles | San Francisco | Wilmington, DE | New York | Houston




From: Lauren Drawhorn [mailto:lauren.drawhorn@wickphillips.com]
Sent: Tuesday, March 09, 2021 12:59 PM
To: Hayley R. Winograd; John A. Morris
Cc: Gregory V. Demo; zannable@haywardfirm.com
Subject: RE: Highland: Proposed Scheduling Orders for HCMS and HCRE

Sure. As previously drafted, expert discovery in the HCMS adversary closed on August 2 but the deadline to file
dispositive motions was also August 2nd. Which makes timing tight if either party is using expert discovery to support
their dispositive motion. And while the deadline to file dispositive motions was August 2nd, pretrial pleadings were due
starting August 30 (exhibit and witness lists, etc.) with docket call on September 13. However, that timing makes it
difficult to have the dispositive motion heard before pretrial pleadings are due (which may change depending on the
Court’s ruling on any dispositive motion). That timing also doesn’t work with the local rule that dispositive motions
cannot be filed within 45 days of the docket call. Similar issues with HCRE schedule.

We would like at least 2 weeks between the close of expert discovery and the dispositive motion deadline, and then at
least 30 days between the dispositive motion deadline and any pretrial pleadings.

I went ahead and made my suggested changes on the attached in tracked changes. These deadlines should comply with
LBR 7056‐1(b)(1), but feel free to double‐check my counting. I used the docket call dates on Judge Jernigan’s calendar – I
only saw one trial docket call each month.

Let me know if this works or if you want to discuss further. I’m available for a call as well if that’s easier.

Lauren

Lauren K. Drawhorn
Partner | Wick Phillips
Direct: 817.984.7423
Email: lauren.drawhorn@wickphillips.com


From: Hayley R. Winograd <hwinograd@pszjlaw.com>
Sent: Tuesday, March 9, 2021 11:16 AM
To: Lauren Drawhorn <lauren.drawhorn@wickphillips.com>; John A. Morris <jmorris@pszjlaw.com>
Cc: Gregory V. Demo <GDemo@pszjlaw.com>; zannable@haywardfirm.com
Subject: RE: Highland: Proposed Scheduling Orders for HCMS and HCRE

Hi Lauren,

We are happy to discuss adjustments, but we are not sure exactly what you mean below. Please specify.

Regards,
Hayley


                                                                    4
          Case 21-03007-sgj Doc 19-13 Filed 06/01/21                    Entered 06/01/21 22:37:43   Page 6 of 7

Hayley R. Winograd
Pachulski Stang Ziehl & Jones LLP
Tel: 212.561.7700 | Fax: 212.561.7777
hwinograd@pszjlaw.com




Los Angeles | San Francisco | Wilmington, DE | New York | Houston




From: Lauren Drawhorn [mailto:lauren.drawhorn@wickphillips.com]
Sent: Monday, March 08, 2021 6:11 PM
To: John A. Morris
Cc: Gregory V. Demo; Hayley R. Winograd; zannable@haywardfirm.com
Subject: RE: Highland: Proposed Scheduling Orders for HCMS and HCRE

John,

Can we have the dispositive motion deadline at least 2 weeks after the close of expert discovery and then at least 30
days from the dispositive motion deadline before trial deadlines begin?

Lauren

Lauren K. Drawhorn
Partner | Wick Phillips
Direct: 817.984.7423
Email: lauren.drawhorn@wickphillips.com


From: John A. Morris <jmorris@pszjlaw.com>
Sent: Friday, March 5, 2021 3:11 PM
To: Lauren Drawhorn <lauren.drawhorn@wickphillips.com>
Cc: Gregory V. Demo <GDemo@pszjlaw.com>; Hayley R. Winograd <hwinograd@pszjlaw.com>;
zannable@haywardfirm.com
Subject: Highland: Proposed Scheduling Orders for HCMS and HCRE

Lauren,

I believe we have until Monday, March 8, to agree to a scheduling order or the Court’s order automatically kicks in.

Attached are two proposed scheduling orders, one each for HCMS and HCRE.

There’s no magic to them; we staggered them three weeks apart and tried to provide reasonable time periods.

Please let us know if you have any questions or comments as we’d like to file these by Monday if we’re able to reach an
agreement.

Regards,

John

                                                                    5
          Case 21-03007-sgj Doc 19-13 Filed 06/01/21                                   Entered 06/01/21 22:37:43                      Page 7 of 7



John A. Morris
Pachulski Stang Ziehl & Jones LLP
Direct Dial: 212.561.7760
Tel: 212.561.7700 | Fax: 212.561.7777
jmorris@pszjlaw.com
vCard | Bio | LinkedIn




Los Angeles | San Francisco | Wilmington, DE | New York | Houston




CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may contain legally privileged and/or confidential
information. If you are not the intended recipient of this e-mail message, you are hereby notified that any dissemination, distribution or copying of this e-mail
message, and any attachments thereto is strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Uniform Electronic Transactions Act or the applicability of any other law of similar substance and effect, absent an express statement to the
contrary hereinabove, this e-mail message, its contents, and any attachments hereto are not intended to represent an offer or acceptance to enter into a contract
and are not otherwise intended to bind the sender, Pachulski Stang Ziehl & Jones LLP, any of its clients, or any other person or entity.




CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may contain legally privileged and/or confidential
information. If you are not the intended recipient of this e-mail message, you are hereby notified that any dissemination, distribution or copying of this e-mail
message, and any attachments thereto is strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Uniform Electronic Transactions Act or the applicability of any other law of similar substance and effect, absent an express statement to the
contrary hereinabove, this e-mail message, its contents, and any attachments hereto are not intended to represent an offer or acceptance to enter into a contract
and are not otherwise intended to bind the sender, Pachulski Stang Ziehl & Jones LLP, any of its clients, or any other person or entity.




CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may contain legally privileged and/or confidential
information. If you are not the intended recipient of this e-mail message, you are hereby notified that any dissemination, distribution or copying of this e-mail
message, and any attachments thereto is strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Uniform Electronic Transactions Act or the applicability of any other law of similar substance and effect, absent an express statement to the
contrary hereinabove, this e-mail message, its contents, and any attachments hereto are not intended to represent an offer or acceptance to enter into a contract
and are not otherwise intended to bind the sender, Pachulski Stang Ziehl & Jones LLP, any of its clients, or any other person or entity.




CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may contain legally privileged and/or confidential
information. If you are not the intended recipient of this e-mail message, you are hereby notified that any dissemination, distribution or copying of this e-mail
message, and any attachments thereto is strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Uniform Electronic Transactions Act or the applicability of any other law of similar substance and effect, absent an express statement to the
contrary hereinabove, this e-mail message, its contents, and any attachments hereto are not intended to represent an offer or acceptance to enter into a contract
and are not otherwise intended to bind the sender, Pachulski Stang Ziehl & Jones LLP, any of its clients, or any other person or entity.
                                                                                6
